UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 8, 2007 DOLLAR TREE STORES, INC. (Exact name of registrant as specified in its charter) VIRGINIA (State or Other Jurisdiction of Incorporation) 0-25464 54-1387365 (Commission File Number) (I.R.S. Employer Identification No.) 500 Volvo Parkway Chesapeake, VA 23320 (Address of Principal Executive Offices and Zip Code) (757) 321-5000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 8, 2007, Dollar Tree Stores, Inc. issued a press release regarding its fiscal third quarter 2007 sales results.A copy of the press release is attached to this Form 8-K as Exhibit 99.1 and is incorporated herein by this reference. The information contained in this item, including that incorporated by reference, is being furnished to the Securities and Exchange Commission.Such information shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section.The information shall not be deemed incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 7.01. Regulation FD Disclosure. The information (including disclaimer) presented under Item 2.02 is incorporated by reference into this Item 7.01. Item 9.01. Financial Statements and Exhibits. (c)Exhibits. 99.1Press Release dated November 8, 2007, issued by Dollar Tree Stores, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. DOLLAR TREE STORES, INC. Date: November 8, 2007 By: /s/ Kathleen Mallas Kathleen Mallas Vice President - Controller 3 EXHIBITS Exhibit 99.1 - Press release dated November 8, 2007, issued by Dollar Tree Stores, Inc. 4
